Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with SHUI WAN YU on 1/4/2021.

The application has been amended as follows: 

	In the claims:

	1. (Previously Presented) A method for transmitting channel state information (CSI), wherein the method comprises: 
	transmitting, by a terminal device, a resource request message to a network device according to the CSI meeting a CSI trigger condition, wherein the resource request message is used to request the network device to assign a transmission resource for transmitting the CSI; 

	transmitting, by the terminal device, the CSI to the network device according to the transmission resource; 
	wherein the transmitting, by a terminal device, a resource request message to a network device according to the CSI meeting a CSI trigger condition comprises: 
	transmitting, by the terminal device, the resource request message to the network device according to a difference between a first CSI and a second CSI meeting a first threshold and at least one of the first CSI and the second CSI meeting a second threshold, wherein the first CSI and the second CSI are information of different signals, and the first CSI is information of a signal in a first cell being a neighboring cell of a second cell being a cell where the terminal device is located, the second CSI is information of a signal in the second cell, the first threshold indicates that a strength of an interference signal in the first cell is close to a strength of an interference signal in the second cell, in terms of signal to noise ratio for the first cell and the second cell being above a predetermined level, and the second threshold indicates a channel state of at least one of the first cell and the second cell is worse than the other one of the first cell and the second cell 
	wherein the transmitting, by the terminal device, the CSI to the network device according to the transmission resource comprises: 
	transmitting, by the terminal device, the first CSI and the second CSI to the network device according to the transmission resource more frequently than transmitting the first CSI and the second CSI in one of the first cell and the second cell having a channel state better than the other one of the first cell and the second cell.

	8. (Previously Presented) A method for receiving channel state information (CSI), wherein the method comprises: 
receiving, by a network device, a resource request message from a terminal device, wherein the resource request message is used to request the network device to assign a transmission resource for transmitting the CSI; 
transmitting, by the network device, a resource configuration message to the terminal device, wherein the resource configuration message is used to configure the transmission resource; receiving, by the network device, the CSI which is transmitted by the terminal device according to the transmission resource; 
wherein the resource request message is transmitted from the terminal device to the network device according to a difference between a first CSI and a second CSI meeting a first threshold and at least one of the first CSI and the second CSI meeting a second threshold, wherein the first CSI and the second CSI are information of different signals, and the first CSI is information of a signal in a first cell being a neighboring cell of a second cell being a cell where the terminal device is located, the second CSI is information of a signal in the second cell, the first threshold indicates that a strength of an interference signal in the first cell is close to a strength of an interference signal in the second cell, in terms of signal to noise ratio for the first cell and the second cell being above a predetermined level, and the second threshold indicates a channel state worse than the other one of the first cell and the second cell 
wherein the receiving, by the network device, the CSI which is transmitted by the terminal device according to the transmission resource comprises: 
receiving, by the network device, the first CSI and the second CSI which are transmitted by the terminal device according to the transmission resource more frequently than receiving the first CSI and the second CSI in one of the first cell and the second cell having a channel state better than the other one of the first cell and the second cell.

15. (Currently Amended) A terminal device, comprising a processor and a memory having executable instructions stored thereon that when executed by the processor cause the processor to execute the following steps: 
transmitting a resource request message to a network device according to channel state information (CSI) meeting a CSI trigger condition, wherein the resource request message is used to request the network device to assign a transmission resource for transmitting the CSI; Page 4 of 12Application Serial No. 16/235,042PATENT
receiving a resource configuration message from the network device, wherein the resource configuration message is used to configure the transmission resource; and 
transmitting the CSI to the network device according to the transmission resource; wherein the transmitting a resource request message to a network device according to channel state information (CSI) meeting a CSI trigger condition comprises: transmitting the resource request message to the network device according to a , in terms of signal to noise ratio for the first cell and the second cell being above a predetermined level, and the second threshold indicates a channel state of at least one of the first cell and the second cell is worse than the other one of the first cell and the second cell 
and 
the transmitting the CSI to the network device according to the transmission resource comprises: transmitting the first CSI and the second CSI to the network device according to the transmission resource more frequently than transmitting the first CSI and the second CSI in one of the first cell and the second cell having a channel state better than the other one of the first cell and the second cell.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

italic below.

Regarding claim 1, and 15, a method and terminal performing the method: 
for transmitting channel state information (CSI), wherein the method comprises: 
	transmitting, by a terminal device, a resource request message to a network device according to the CSI meeting a CSI trigger condition, wherein the resource request message is used to request the network device to assign a transmission resource for transmitting the CSI; 
	receiving, by the terminal device, a resource configuration message from the network device, wherein the resource configuration message is used to configure the transmission resource; 
	transmitting, by the terminal device, the CSI to the network device according to the transmission resource; 
	wherein the transmitting, by a terminal device, a resource request message to a network device according to the CSI meeting a CSI trigger condition comprises: 
	transmitting, by the terminal device, the resource request message to the network device according to a difference between a first CSI and a second CSI meeting a first threshold and at least one of the first CSI and the second CSI meeting a second threshold, wherein the first CSI and the second CSI are information of different signals, and the first CSI is information of a signal in a first cell being a neighboring cell of a second cell being a cell where the terminal device is located, the second CSI is information of a signal in the second cell, the first threshold indicates that a strength of an interference signal in the first cell is close to a strength of an interference signal in the second cell, in terms of signal to noise ratio for the first cell and the second cell being above a predetermined level, and the second threshold indicates a channel state of at least one of the first cell and the second cell is worse than the other one of the first cell and the second cell; 
	wherein the transmitting, by the terminal device, the CSI to the network device according to the transmission resource comprises: 
	transmitting, by the terminal device, the first CSI and the second CSI to the network device according to the transmission resource more frequently than transmitting the first CSI and the second CSI in one of the first cell and the second cell having a channel state better than the other one of the first cell and the second cell… in combination of other limitations.

Regarding claim 15, a method for receiving channel state information (CSI), wherein the method comprises: 
receiving, by a network device, a resource request message from a terminal device, wherein the resource request message is used to request the network device to assign a transmission resource for transmitting the CSI; 
transmitting, by the network device, a resource configuration message to the terminal device, wherein the resource configuration message is used to configure the transmission resource; 

wherein the resource request message is transmitted from the terminal device to the network device according to a difference between a first CSI and a second CSI meeting a first threshold and at least one of the first CSI and the second CSI meeting a second threshold, wherein the first CSI and the second CSI are information of different signals, and the first CSI is information of a signal in a first cell being a neighboring cell of a second cell being a cell where the terminal device is located, the second CSI is information of a signal in the second cell, the first threshold indicates that a strength of an interference signal in the first cell is close to a strength of an interference signal in the second cell, in terms of signal to noise ratio for the first cell and the second cell being above a predetermined level, and the second threshold indicates a channel state of at least one of the first cell and the second cell is worse than the other one of the first cell and the second cell; 
wherein the receiving, by the network device, the CSI which is transmitted by the terminal device according to the transmission resource comprises: 
receiving, by the network device, the first CSI and the second CSI which are transmitted by the terminal device according to the transmission resource more frequently than receiving the first CSI and the second CSI in one of the first cell and the second cell having a channel state better than the other one of the first cell and the second cell…in combination of other limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461